DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 12/11/2019 and 02/17/2020 (2).  These IDS have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the limitation “the cutting section having a knife configured to…form said partial cut at a gap between said adjacent balancing weight segments” is not described at all in the specification. The end product, i.e. the plurality of balancing weight segments held by an adhesive tape that has a partial cut between adjacent balancing weight segments is described but there is no apparent connection between the balancing weight and how the dispenser creates the cut or determines where to cut.  There is no discussion at all regarding the dispenser and the partially cut balancing weight. Does the functional language “configured to” refer to a controller manipulating the knife to make the partial cut?  Does a controller/processor determine where to create the partial cut?  Or does the functional language “configured to” merely suggest it is capable of creating a partial cut?  Either way, the dispenser described in the specification is not described in any way that is differentiated from the prior art.  Therefore, Examiner must conclude that the prior art knife is also “configured to” form the partial cut.

Claims 2-8 inherit the deficiencies of claim 1 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the scope of this claim is unclear.  The preamble states that it is “a method for delivering balancing weights according to claim 1” and then goes on to describe “a knife” so it is not clear if the method uses the same dispenser as claim 1 or if it is only referring back to the balancing weights or claim 1 and does not require the use of the dispenser of claim 1.

Claim 8 inherits the deficiencies of claim 7 and is likewise rejected. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 does not appear to require all the limitations of claim 1 (does not seem to require the dispenser of claim 1 as the dispenser is not recited and the knife used is referred to only as “a knife”).  Furthermore, it does not seem to place any further limitations on clam 1.
Claim 8 inherits the deficiencies of claim 7 and is likewise rejected.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bürgel (EP 3 040 578) in view of Sugayauchi et al. (US 2008/0258537; “Sugayauchi”) and Rogalla (EP 1 128 176; see attached machine translation).

Regarding claim 1, Bürgel discloses in figures 1-8 a dispenser of balancing weights (100) for vehicle wheels (¶ [0006]), wherein a balancing weight (100) comprises a plurality of balancing weight segments (105) held by an adhesive tape (¶ [0009]), said dispenser comprising a transport section (300), and a cutting section (200), wherein the transport section (300) comprises a transport roller (310) that is configured to transport a belt of balancing weights (100), including a plurality of said individual balancing weight segments (105), to the cutting section (200), and wherein the cutting section (200) having a knife (215) configured to be moved from a first side of the belt of balancing weights (100) to a second side of the belt of balancing weights (100) to separate balancing weights (100) from said belt and to form said partial cut at a gap between said adjacent balancing weight segments (105) (¶ [0028]; Examiner notes that since Bürgel’s cutting section appears to be identical to Applicant’s, and Applicant has not differentiated their knife functionality over Bürgel’s, Examiner is interpreting “configured” to form a partial cut as capable of forming a partial cut, or alternatively as an intended use of the knife.  “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP § 2114 (II)). 
Bürgel is silent to 1) the specific balance weight with the adhesive tape that has a partial cut between adjacent balancing weight segments at a position closest to a center of the balancing weight and 
1) In the same field of endeavor, Sugayauchi generally teaches a balancing weight (1) with adhesive tape (2) that has a partial cut (300) between adjacent balancing weight segments (segments delineated by grooves 14) at a position closest to a center of the balancing weight (1) (¶¶ [0060]-[0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Bürgel’s dispenser to dispense Sugayauchi’s weights for the purpose of dispensing a weight that allows the user to easily figure out where to attach it to the wheel (¶ [0013]).
Furthermore, court’s have ruled that applying a known technique (Bürgel’s dispenser) to a known device (Sugayauchi’s balance weights) ready for improvement to yield predictable results is within the purview of one having ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007). 
2) Bürgel’s roller presses the belt against a counter roller to generate friction to the belt of balancing weights (¶ [0028]).
In the same field of endeavor,  Rogalla teaches a dispenser for dispensing a belt (1) of balancing weights (2) (¶[0026]) comprising a roller (15) that has a plurality of teeth at a circumferential outer surface thereof, the plurality of teeth (15)  configured to generate friction to the belt (1) of balancing weights (2) (¶ [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Rogalla’s teeth into Bürgel’s roller for the purpose of creating enough friction that the segments can be reliably, consistently, and accurately transported. 

Regarding claim 2, Bürgel discloses the cutting section (200) has an arc shaped belt guide (220) configured to conform the belt of balancing weights (100) to a curve to widen said gap (¶ [0035]).
  
Regarding claim 3, Bürgel discloses at least one of a counter roller (340) and a counter belt, wherein said at least one of the counter roller (340) and the counter belt is configured to press the belt of balancing weights (100) against the transport roller (310) to increase friction therebetween (¶ [0028]).  

Regarding claim 4, Bürgel discloses a sensor (400) configured to detect gaps between individual balancing weights (105) (¶¶ [0032]-[0034]).  
Regarding claim 5, Bürgel discloses in figure 5 the sensor (400) is mounted at a location at the cutting path of the knife (the x-axis is broadly interpreted as “the cutting path” because the weights travel along that path to be cut).  

Regarding claim 6, Bürgel discloses configured to use a signal from the sensor (400) to determine a number of balancing weight segments (105) (¶¶ [0032]-[0034]).  

Regarding claim 7, Bürgel as modified by Sugayauchi and Rogalla disclose  a method for delivering balancing weights according to claim 1 (see rejection of claim 1 above) on which this claim depends.
Bürgel further discloses the method comprising transporting a desired number of balancing weight segments (105) that are part of a belt of balancing weights (100) to a belt guide (340), and moving the knife (215) between adjacent balancing weight segments from one side of the belt of balancing weights to the other side of the belt of balancing weights, to cut off a chose balancing weight (120) from the belt of balancing weights (100) (¶[0028]).
Bürgel as modified by Sugayauchi does not explicitly disclose moving the knife between adjacent balancing weight segments from one side of the belt of balancing weights towards another side of the belt of balancing weights, even though Sugayauchi  teaches to form said partial cut at the position closest to the center of the balancing weight (¶¶ [0060]-[0062]), however given Sugayauchi ‘s teaching of a partial cut in the belt and Bürgel’s explicit teaching of a knife to perform a slicing motion on a belt, one having ordinary skill in the art could have easily conceived of using Bürgel’s knife for the claimed method step for the purpose of using the same dispenser to provide the partial cut and the full cute thereby saving space and method steps.

Regarding claim 8, Bürgel discloses transporting includes transporting the desired number of balancing weight segments (105) to the belt guide (340) that is arc shaped (see figure 5) to conform the belt of balancing weights (100) to a curved surface of the belt guide (340).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spaulding et al. (US 2006/0016309) and Bürgel (US 2015/0010380) generally teach an adhesive wheel weight dispensing apparatus with a weight counting sensor.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863